United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                     May 10, 2006

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 05-30783
                         Summary Calendar


                       KEITH WARREN BLAYNE,

                                              Plaintiff-Appellant,

                              versus

                           J. FLATTERY,

                                               Defendant-Appellee.


          Appeal from the United States District Court
              for the Western District of Louisiana
                          (1:04-CV-327)



Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Keith Warren Blayne, federal prisoner # 70087-079, appeals,

pro se, the summary judgment awarded Dr. Flattery, a physician at

the prison where Blayne is incarcerated, in his action under Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).

     Blayne maintains Dr. Flattery was deliberately indifferent to

his serious medical needs by providing inadequate medical treatment

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
and delaying surgery to remove a keloid from his left earlobe.

Blayne also asserts the district court granted summary judgment

without providing him an opportunity for discovery.

      The summary judgment is reviewed de novo.           E.g., Guillory v.

Domtar Indus., Inc., 95 F.3d 1320, 1326 (5th Cir. 1996).                   To

succeed on a Bivens claim, a prisoner must show a constitutional

violation has occurred. 403 U.S. at 395-97.      To show a violation

of   the   constitutional      prohibition    against   cruel   and   unusual

punishment, the violation asserted by Blayne, a prisoner must

demonstrate deliberate indifference to his serious medical needs.

Wilson v. Seiter, 501 U.S. 294, 297 (1991).                This requires a

prisoner to provide evidence that prison officials “refused to

treat   him,   ignored   his    complaints,    intentionally    treated   him

incorrectly, or engaged in any similar conduct that would clearly

evince a wanton disregard for any serious medical needs”.              Domino

v. Tex. Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir.

2001) (internal quotation marks omitted).

      Blayne was examined on numerous occasions by prison medical

staff who monitored his condition and provided treatment for his

keloid, but he did not receive surgery because the Bureau of

Prisons’ policy classified the procedure as cosmetic.                 Because

Blayne has not shown Dr. Flattery refused to treat him, ignored his

complaints, or intentionally treated him incorrectly, Blayne’s

complaints do not rise to the level of deliberate indifference.



                                      2
See id., Estelle v. Gamble, 429 U.S. 97, 105-07 (1976); Johnson v.

Treen,   759 F.2d 1236,   1238   (5th   Cir.   1985).   At    most,   his

allegations amount to negligence or medical malpractice claims,

which is insufficient for relief. See Varnado v. Lynaugh, 920 F.2d
320, 321 (5th Cir. 1991).        Blayne’s complaint about the lack of

discovery is without merit.      See Williamson v. United States Dep’t

of Agric., 815 F.2d 368, 382 (5th Cir. 1987).

                                                                 AFFIRMED




                                      3